UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


DALLAS BROWN,                                    §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:18-CV-250
                                                 §
SHERIFF MITCHELL NEWMAN,                         §
                                                 §
                Respondent.                      §

                          MEMORANDUM OPINION AND ORDER

         Petitioner, Dallas Brown, a pre-trial detainee currently confined at the Jasper County Jail

in Jasper, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends denying the petition for writ of habeas corpus for failure to

exhaust administrative remedies.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance
        . with the recommendations of the Magistrate Judge.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 19th day of November, 2018.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                               2
